DETAILED ACTION
This Office Action is in response to the amendment filed on March 15, 2021. Claims 1-3, 5-10, 12-16, and 18-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 15-16 and 18-20 recite a computer readable storage medium. Per Applicant’s specification, this language is interpreted not to include transitory signals per se, i.e., the medium is interpreted to be non-transitory (see ¶65).
Response to Amendment
The amendments made to claims 1, 8, and 15 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received May 15, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose transmitting a request for the one or more videos of interest… wherein the transmitting of the one or more videos of interest by the communications device is delayed until the communications device is connected to a broadband network. This language corresponds to the newly amended language of claims 1, 8, and 15. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the current prior art in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No.  2018/0341706 (“Agrawal”) in view of U.S. Patent No. 10,176,524 (“Brandmaier”) and further in view of U.S. Patent Publication No. 2012/0221677 (“Kim”) and further in view of U.S. Patent Publication No. 2017/0140620 (“Vanchev”).
With respect to claim 8, Agrawal discloses the invention substantially as claimed, including 
A system for obtaining video captured by a camera in a vehicle (see ¶¶8, 10, 55-56, describing a system for obtaining video captured by a camera in a vehicle), the system comprising:
a memory comprising computer readable instructions (see ¶¶10, 221-222, describing that the system may be embodied in a computer-readable storage medium such as a memory for execution by a general purpose processor); and
a processing device for executing the computer readable instructions (see citations and arguments with respect to element above) for performing a method  comprising:
receiving a request for a traffic video, the request including a location and a time period (see Fig. 5B, item 520, ¶¶76, 85-86, 126, 195, 201, 207-208, 212-213, 216, describing that the server (or second device) receives a query for traffic video data of interest from a user and that the user may initiate the request with specific time and location constraints);
transmitting, to a plurality of communications devices, a data request for information regarding videos captured by vehicles at the location during the time period see Fig. 5B, item 526, ¶¶42, 76, 86, 163, 195, 206, describing that the cloud server (second device) may transmit, to all the devices on all of the trucks, a query for data/a list regarding video captured by the trucks based on temporal and geographical constraints, e.g., if the device was in a desired geographical location at a time period of interest, i.e., transmitting (to a plurality of communications devices) a data request for information regarding videos captured by vehicles at the location during the time period);
receiving, from one or more of the plurality of communications devices, data regarding videos captured at the location during the time period, wherein the data regarding videos captured at the location during the time period includes … (see Fig. 5B, item 528, ¶¶10, 76, 86-87, 163, 196, describing that the server (second device) may receive the data/list regarding videos captured at the location during the time period);
analyzing the data received to identify one or more videos of interest (see Fig. 5B, item 530 and citations with respect to element above describing that the server (second device) may further refine/limit/filter the data of interest or select a subset of the available video data, i.e., it may analyze the data received to identify videos of interest); and
transmitting a request for the one or more videos of interest, … (see Fig. 5B, item 532, ¶¶76, 196, describing that the server (second device) may then request the visual data returned from the filtered search results, i.e., transmit a request for the one or more videos of interest).
Agrawal does not explicitly disclose wherein the data regarding videos captured at the location during the time period includes a direction of travel of a vehicle that captured the video and a speed at which the vehicle that captured the video was moving.
However, in the same field of endeavor, Brandmaier discloses that it was a known in vehicle networking systems for vehicles to provide their location/GPS information as well as speed and direction of travel (while capturing video) of the vehicle to other devices: 
wherein the data regarding videos captured at the location during the time period includes a direction of travel of a vehicle that captured the video and a speed at which the vehicle that captured the video was moving (see 9:35-42, 11:58-12:18, 16:27-41, 20:67-21:12, describing that it was known for vehicles to transmit not only their location information to external systems, but also their speed and direction of travel).
Agrawal discloses filtering/refining/limiting the video data results based on various parameters to ensure that only video likely to be of interest consumes bandwidth and that such parameters may include temporal data, location data, objects detected in the video, resolution of the video, by comparing the location/time to search results from different devices, by sorting the location/time parameters based on relevance, etc. (see ¶¶43, 61, 78, 86-87, 125, 163, 196). Agrawal is certainly not limiting to the assessment of the type of information that would make a video relevant. At the time of filing, one of ordinary skill in the art at the time of filing would have understood the items which may make a captured video more or less likely to be “of interest” when captured, including, time and location and as evidenced by Brandmaier, the vehicle’s direction of travel and speed (see citations above). For example, such a person would have understood direction of travel and speed information to provide information about whether such vehicle was involved in a collision event, or whether it had a particular field of view. Accordingly, as Agrawal provides a large span of metadata limitation possibilities, it would have been obvious to such a person, given Brandmaier’s disclosure that it was known for vehicles to transmit not only location/time data but also speed, direction, acceleration, etc., to further limit the consumption of bandwidth in Agrawal by only transmitting those videos that meet travel direction and speed parameters along with location and temporal parameters in order to obtain 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for receiving speed and travel direction information, as taught by Brandmaier, to further limit selected videos/additional videos for reception in the collaborative event recording system of Agrawal.
Agrawal/Brandmaier does not explicitly disclose wherein the request is configured to alert a user of the communications device that the request has been received and to request permission from the user to respond to the request.
However, in the same field of endeavor, Kim discloses that when a server requests video information, alert the user of a communications device about the request and request permission to respond:
wherein the request is configured to alert a user of the communications device that the request has been received and to request permission from the user to respond to the request (see ¶¶62, 71, 84, 100, describing that it was known to, when a server requests video data, provide a message to the user including a “request acceptance” or “request refusal” with regard to the requested images, i.e., alert a user of the communications device that the request has been received and to request permission from the user to respond to the request)
As detailed above, Agrawal/Brandmaier discloses transmitting a request for a video of interest, but doesn’t detail the user interface that receives them. At the time of filing, one of ordinary skill in the art would have been familiar with how such requests are received on a user device and the user interface options, including, as evidenced by Kim, including an option for the user to accept or refuse the request. Accordingly, to such a person, including mechanisms for providing the device with an 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for providing the device with an option to accept or refuse the request for video from the server in the collaborative event recording system of Agrawal/Brandmaier as taught by Kim.
Agrawal/Brandmaier/Kim does not explicitly disclose wherein the transmitting of the one or more videos of interest by the communications device is delayed until the communications device is connected to a broadband network.
However, in a similar field of endeavor, Vanchev discloses that it was known to wait until a broadband connection is available via network connection to transmit video:
wherein the transmitting of the one or more videos of interest by the communications device is delayed until the communications device is connected to a broadband network (see ¶¶30, 37, describing that video may be cached or held back until a broadband connection is available/its network connectivity is confirmed, i.e., wherein the transmitting of the one or more videos of interest by the communications device is delayed until the communications device is connected to a broadband network)
As detailed above, Agrawal discloses transmitting between devices and a server using a wireless network, but does not limit itself to a particular method or type of wireless transmission/network. At the time of filing, one of ordinary skill in the art would have been familiar with the types of wireless networks suitable for transmitting data and video, including, as evidenced by Vanchev, broadband wireless networks and methods of transmitting the video and data via such networks, including delaying such a transmission until a broadband connection is available/the broadband network is connected (e.g., to ensure no delays or bottlenecks occur due to a low bandwidth connection). Accordingly, such a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include transmission via a wireless broadband network and delaying transmission until the communications device is connected to the broadband network to transmit video and data between devices and servers in the collaborative event recording system of Agrawal/Brandmaier/Kim as taught by Vanchev.
With respect to claim 9, Agrawal discloses the invention substantially as claimed. As described above Agrawal in view of Brandmaier, Kim, and Vanchev discloses all the elements of independent claim 8. Agrawal/Brandmaier/Kim/Vanchev additionally discloses: 
wherein the method further comprises receiving the one or more videos of interest (see citations and arguments with respect to claim 8 above and Agrawal Fig. 5B, item 534, ¶¶121, 168, 176, 196, describing receiving the videos of interest). 
The reasons for combining the cited prior art with respect to claim 8 also applies to claim 9.
With respect to claim 10, Agrawal discloses the invention substantially as claimed. As described above Agrawal in view of Brandmaier, Kim, and Vanchev discloses all the elements of independent claim 8. Agrawal/Brandmaier/Kim/Vanchev additionally discloses:
wherein each of the plurality of communications devices is paired with a vehicle (see citations and arguments with respect to claim 8 above and Agrawal ¶56 describing that the devices may be affixed, i.e., paired, with a vehicle). 
The reasons for combining the cited prior art with respect to claim 8 also applies to claim 10.
With respect to claim 12, Agrawal discloses the invention substantially as claimed. As described above Agrawal in view of Brandmaier, Kim, and Vanchev discloses all the elements of independent claim 8. Agrawal/Brandmaier/Kim/Vanchev additionally discloses: 
wherein the data regarding videos captured at the location during the time period includes a resolution of the videos captured (see Agrawal ¶¶43, 163, describing that the server may determine which videos should be transmitted based on the resolution of the videos captured).
The reasons for combining the cited prior art with respect to claim 8 also applies to claim 12.
With respect to claim 13, Agrawal discloses the invention substantially as claimed. As described above Agrawal in view of Brandmaier, Kim, and Vanchev discloses all the elements of independent claim 8. Agrawal/Brandmaier/Kim/Vanchev additionally discloses:
wherein the one or more videos of interest are identified based at least in part on detecting an abnormal breaking event or lane change in the data received (see citations above describing that it was known to use direction of travel and speed information to determine which videos are of interest, and Agrawal ¶¶131, 195, 199, describing that video interest may be determined from braking pattern or lane changes). 
The reasons for combining the cited prior art with respect to claim 8 also apply to claim 13.
With respect to claim 14, Agrawal discloses the invention substantially as claimed. As described above Agrawal in view of Brandmaier, Kim, and Vanchev discloses all the elements of independent claim 8. Agrawal/Brandmaier/Kim/Vanchev additionally discloses:
wherein the request for a traffic video is received from one of a police department system and an insurance company system (see Agrawal ¶¶67-68, describing that the user requesting video may be an insurance agency searching for information on an event associated with a claim).
The reasons for combining the cited prior art with respect to claim 8 also apply to claim 14.
With respect to claim 1, claim 1 recites the elements of claim 8 in method form rather than system form. Accordingly, the citations and arguments recited with respect to claim 8 also apply to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 9 in method form rather than system form. Accordingly, the citations and arguments recited with respect to claim 9 also apply to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 10 in method form rather than system form. Accordingly, the citations and arguments recited with respect to claim 10 also apply to claim 3.
With respect to claim 5, claim 5 recites the elements of claim 12 in method form rather than system form. Accordingly, the citations and arguments recited with respect to claim 12 also apply to claim 5.
With respect to claim 6, claim 6 recites the elements of claim 13 in method form rather than system form. Accordingly, the citations and arguments recited with respect to claim 13 also apply to claim 6.
With respect to claim 7, claim 7 recites the elements of claim 14 in method form rather than system form. Accordingly, the citations and arguments recited with respect to claim 14 also apply to claim 7.
With respect to claim 15, claim 15 recites the elements of claim 8 in computer readable medium form rather than system form. Agrawal discloses that its system/method may be embodied by a computer readable storage medium having program instructions executable by a processing device (see citations and arguments with respect to the memory and processor elements of claim 8 above). Accordingly, the citations and arguments recited with respect to claim 8 also apply to claim 15.
With respect to claim 16, claim 16 recites the elements of claim 10 in computer readable medium form rather than system form. Agrawal discloses that its system/method may be embodied by a computer readable storage medium having program instructions executable by a processing device (see citations and arguments with respect to the memory and processor elements of claim 8 above). Accordingly, the citations and arguments recited with respect to claim 10 also apply to claim 16.
With respect to claim 18, claim 18 recites the elements of claim 12 in computer readable medium form rather than system form. Agrawal discloses that its system/method may be embodied by a computer readable storage medium having program instructions executable by a processing device (see citations and arguments with respect to the memory and processor elements of claim 8 above).
With respect to claim 19, claim 19 recites the elements of claim 13 in computer readable medium form rather than system form. Agrawal discloses that its system/method may be embodied by a computer readable storage medium having program instructions executable by a processing device (see citations and arguments with respect to the memory and processor elements of claim 8 above). Accordingly, the citations and arguments recited with respect to claim 13 also apply to claim 19.
With respect to claim 20, claim 20 recites the elements of claim 14 in computer readable medium form rather than system form. Agrawal discloses that its system/method may be embodied by a computer readable storage medium having program instructions executable by a processing device (see citations and arguments with respect to the memory and processor elements of claim 8 above). Accordingly, the citations and arguments recited with respect to claim 14 also apply to claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/LINDSAY J UHL/               Examiner, Art Unit 2481